UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1600



SHELLY LYNN BALTGALVIS,

                                               Plaintiff - Appellant,

          versus


NEWPORT NEWS SHIPBUILDING, INCORPORATED, and
its subsidiary; NEWPORT NEWS SHIPBUILDING AND
DRY DOCK COMPANY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CA-00-55)


Submitted:   August 9, 2001                 Decided:   August 14, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shelly Lynn Baltgalvis, Appellant Pro Se. Dean C. Berry, NEWPORT
NEWS SHIPBUILDING & DRY DOCK CO., Newport News, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shelly Lynn Baltgalvis appeals from the district court’s

orders granting summary judgment to Newport News Shipbuilding,

Incorporated and denying her motion for reconsideration.   We have

reviewed the record and the district court’s opinion and order and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   Baltgalvis v. Newport News Shipbuilding,

Inc., No. CA-00-55 (E.D. Va. Feb. 23 and Mar. 28, 2001).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2